In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated May 31, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to come forward with sufficient admissible evidence to rebut the defendants’ initial showing that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Amato v Psaltakis, 279 AD2d 439). Thus, summary judgment dismissing the complaint was properly granted to the defendants (see Licari v Elliott, 57 NY2d 230). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.